Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement must be executed and returned to
the Company in care

of Robert Vandenbergh, Senior Executive Vice President on or before
September 26, 2008.

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between STEVEN SCHACHTEL (the “Employee”), an individual residing
at 35 West Church Road, Saddle River, New Jersey 07458, LAKELAND BANCORP, INC.
(the “Holding Company”), a New Jersey corporation with headquarters at 250 Oak
Ridge Road, Oak Ridge, New Jersey, and LAKELAND BANK (the “Bank”), a New Jersey
chartered commercial bank, with headquarters at 250 Oak Ridge Road, Oak Ridge,
New Jersey 07438. The Holding Company and the Bank are collectively referred to
herein as the “Company.” The Holding Company and the Bank, together with their
respective past, present and future direct and indirect subsidiaries, affiliated
entities, related companies and divisions and each of their respective past,
present and future officers, directors, employees, shareholders, trustees,
members, partners, plan administrators, attorneys, and agents (individually and
in their official capacities), as well as any predecessors, future successors or
assigns or estates of any of the foregoing, are collectively referred to in this
Separation Agreement as the “Released Parties.”

WITNESSETH THAT:

WHEREAS, Employee is currently employed as President of the Lakeland Bank
Equipment Leasing Division;

WHEREAS, the Holding Company, the Bank and Employee entered into a Change in
Control, Severance and Employment Agreement as of August 2, 2006 (the
“Employment Agreement”);

WHEREAS, the Company and Employee have mutually agreed to terminate their
employment relationship effective as of the earlier to occur of:
(a) December 31, 2008, or (b) the effective date of Employee’s earlier
resignation, and the parties hereto desire to enter into an agreement to set
forth the terms of their respective rights and obligations relating to the
termination of the employment relationship.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Termination of Employment Agreement; Separation of Employment. Effective as
of the close of business on September 12, 2008, the Employment Agreement shall
be deemed terminated by mutual agreement between the Company and Employee and
shall thereafter be of no further force and effect (except with respect to
Sections 11 and 12 thereof, which shall remain in full force and effect;
provided, however, in accordance with Section 5(A) below and subject to the
terms and conditions of this Separation Agreement, effective as of the
Separation Date (as defined below), the Company shall be deemed to have waived
Employee’s obligations under clause (ii) of Section 12(a) of the Employment
Agreement). Notwithstanding the termination of the Employment



--------------------------------------------------------------------------------

Agreement, Employee shall, in accordance with Section 2 below, remain employed
by the Company until earlier to occur of: (a) December 31, 2008, or (b) the
effective date of Employee’s earlier resignation (the “Separation Date”).
Accordingly, Employee understands and acknowledges that his last day of
employment with the Company will be the Separation Date. Employee understands
and agrees that, if he elects to resign prior to December 31, 2008, he shall be
required to provide the Bank with at least ten (10) days advance written notice
(addressed to Robert Vandenbergh, Senior Executive Vice President) of such
resignation. Employee further acknowledges and agrees that Employee has received
all compensation and benefits to which Employee is entitled under the Employment
Agreement or otherwise as a result of Employee’s employment, except as otherwise
specifically provided in this Separation Agreement. Employee understands that,
except as otherwise provided in this Separation Agreement, Employee is entitled
to nothing further from the Released Parties under the Employment Agreement or
otherwise, including reinstatement by the Company.

2. Transition Period. During the period beginning on September 13, 2008 and
ending on the Separation Date (the “Transition Period”), Employee shall not be
required or permitted to perform his customary services for the Company (except
as otherwise specifically directed by Robert Vandenbergh, Senior Executive Vice
President (or his nominee)). However, during the Transition Period, Employee
will be required to (a) be available via telephone and/or e-mail, during regular
business hours, to respond to inquiries from Robert Vandenbergh, Senior
Executive Vice President (or his nominee), (b) advise Robert Vandenbergh, Senior
Executive Vice President (or his nominee) of any outstanding projects and/or
matters relating to Employee’s duties to the Company and the status of the same,
(c) perform such other duties as are reasonably requested by Robert Vandenbergh,
Senior Executive Vice President (or his nominee) to transition Employee’s
services, (d) comply with the Company’s policies and procedures, as well as his
obligations under Section 11 and 12 of the Employment Agreement and (e) maintain
a professional and positive attitude toward the Holding Company, the Bank, their
respective affiliates and each of their respective personnel, vendors, and
customers (the “Transition Services”). The Transition Services shall, unless
otherwise requested by Robert Vandenbergh, Senior Executive Vice President (or
his nominee), be performed by Employee remotely (to the extent that the Company,
in its discretion, provides Employee with remote access; provided, however, that
Employee shall be permitted to remotely access his e-mails during the Transition
Period) and shall be performed during normal business hours. Unless otherwise
requested by Robert Vandenbergh, Senior Executive Vice President (or his
nominee), Employee will not be expected or permitted to enter the Company’s
premises other than to transact business as a customer of the Bank. Without
limitation of the foregoing, it is understood and agreed that, effective as of
September 13, 2008, Employee will no longer be expected or permitted to
participate in senior management or other senior level committees. During the
Transition Period (subject to Employee’s satisfactory performance of the
Transition Services and compliance with Sections 11 and 12 of the Employment
Agreement and the Company’s policies and practices), Employee shall (a) continue
to be paid by the Bank his base salary (at his base salary rate of $200,000.00
on an annualized basis) in accordance with the Bank’s customary payroll
practices, (b) be entitled to participate in the Bank’s then-current benefit
plans and programs (excluding commission, bonus, equity compensation, and
severance plans, if any) to the extent and on the same basis that Employee
participated in such plans and programs prior to the Transition Period, and
(c) be provided with continued use of the Company-owned vehicle that was
provided to Employee for his use prior to the Transition Period (the “Vehicle”),
together with insurance coverage thereon;

 

-2-



--------------------------------------------------------------------------------

provided, however, the Company shall have no responsibility to pay or reimburse
Employee for the cost of gasoline for the Vehicle. The Company will pay or
reimburse Employee for the costs of normal and necessary maintenance on the
Vehicle that are incurred prior to the Separation Date; provided, however, with
respect to any maintenance expenses that are incurred during the Transition
Period or that were incurred prior to the Transition Period but not submitted to
the Company for reimbursement prior to the Transition Period, the Company shall
have no obligation to pay or reimburse Employee for any such maintenance
expenses that exceed $2,000 in the aggregate. Employee shall continue to be
responsible for all personal tax obligations associated with his personal use of
the Vehicle. Nothing in this Separation Agreement shall limit the Company’s
right to terminate Employee’s employment prior to the Separation Date if
Employee fails to satisfactorily perform the Transition Services or otherwise
fails to comply with his obligations during the Transition Period.

3. General Releases.

(A) Employee General Release of the Released Parties. In consideration of the
release by the Company set forth in Section 3(B) below, the Covenant Waiver (as
defined in Section 5(A) below), the payments set forth in Section 5(B) below and
the Option Amendment (as defined in Section 5(C) below), Employee hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Employee may have against any of the Released Parties, arising on or prior to
the date of Employee’s execution and delivery of this Separation Agreement to
the Company. “Claims” means any and all actions, charges, controversies,
demands, causes of action, suits, rights, and/or claims whatsoever for debts,
sums of money, wages, salary, severance pay, commissions, fees, bonuses,
unvested stock options, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement
(including, without limitation, the Employment Agreement), offer letter,
contract, understanding, common law, tort, the laws, statutes, and/or
regulations of the State of New Jersey or any other state and the United States,
including, but not limited to, federal and state whistleblower laws, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the
Occupational Safety and Health Act, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers’ Benefit Protection Act, the Sarbanes-Oxley Act of
2002, the New Jersey Law Against Discrimination, the New Jersey Family Leave
Act, the New Jersey Civil Rights Act, and the New Jersey Conscientious Employee
Protection Act, as each may be amended from time to time, whether arising
directly or indirectly from any act or omission, whether intentional or
unintentional. This Section 3(A) releases all Claims including those of which
Employee is not aware and those not mentioned in this Separation Agreement.
Employee specifically releases any and all Claims arising out of the Employment
Agreement or the termination thereof and Employee’s employment with the Company
or separation therefrom. Employee expressly acknowledges and agrees that, by
entering into this Separation Agreement, Employee is releasing and waiving any
and all Claims, including, without limitation, Claims that Employee may have
arising under ADEA, which have arisen on or before the date of Employee’s
execution and delivery of this Separation Agreement to the Company.
Notwithstanding the foregoing, nothing in this Section 3(A) shall be deemed to
release the Company from its obligations arising under this Separation
Agreement.

 

-3-



--------------------------------------------------------------------------------

(B) Company’s General Release of Employee. Except as otherwise specifically set
forth in this Separation Agreement, in consideration of the release by Employee
set forth in Section 3(A) of this Separation Agreement above, the Company hereby
irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all Company Claims (as defined below) that the Company
may have against Employee arising on or prior to September 12, 2008. “Company
Claims” means any and all actions, charges, controversies, demands, causes of
action, suits, rights, and/or claims whatsoever for debts, sums of money, fees
and costs, attorneys’ fees, losses, penalties, damages, including damages
arising, directly or indirectly, out of any promise, agreement, contract,
understanding, common law, tort, the laws, statutes and/or regulations of the
State of New Jersey or any other state and the United States that the Company
may have against Employee arising out of: (i) the Employment Agreement and/or
the termination of the Employment Agreement or otherwise arising out of
Employee’s employment with the Company or separation of Employee’s employment
with the Company; (ii) Employee’s position as an officer and/or member of any
committee of the Holding Company, the Bank or any of their respective affiliates
or Employee’s termination from such positions; or (iii) by reason of any other
matter, cause, or thing whatsoever arising on or prior to September 12, 2008,
whether arising directly or indirectly from any act or omission, whether
intentional or unintentional. Except as otherwise specifically set forth in this
Section 3(B), this Section 3(B) releases all Company Claims including those of
which the Company is not aware and those not mentioned in this Separation
Agreement up to and including September 12, 2008. Notwithstanding the foregoing,
nothing in this Section 3(B) shall be deemed to release Employee from Company
Claims that relate to (i) the obligations of Employee under this Separation
Agreement, (ii) the obligations of Employee pursuant to Sections 11 and 12 of
the Employment Agreement, or (iii) any act or omission by Employee with respect
to which the Company would not have the power to indemnify Employee pursuant to
New Jersey General Corporation Law or the New Jersey Banking Act of 1948. The
Company agrees that it shall, to the fullest extent permitted under the
Company’s bylaws and applicable law (including the New Jersey General
Corporation Law and the New Jersey Banking Act of 1948), indemnify Employee
against all expenses and liabilities in connection with any proceeding (other
than a proceeding by or in the right of the Company) involving Employee by
reason of his having been an officer or employee of the Company.

4. Representations; Covenant Not to Sue.

(A) Employee hereby represents and warrants that (i) Employee has not filed,
caused or permitted to be filed any pending proceeding (nor has Employee lodged
a complaint with any governmental or quasi-governmental authority) against any
of the Released Parties, nor has Employee agreed to do any of the foregoing,
(ii) Employee has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the Released Parties which has
been released in this Separation Agreement, and (iii) Employee has not directly
or indirectly assisted any third party in filing, causing or assisting to be
filed, any Claim against any of the Released Parties. Except as set forth in
Section 14 below, Employee covenants and agrees that Employee shall not
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by himself or any third party of a proceeding
or Claim against any of the Released Parties based upon or relating to any Claim
released by Employee in this Separation Agreement.

 

-4-



--------------------------------------------------------------------------------

(B) The Company hereby represents and warrants that (i) the Company has not
filed, caused or permitted to be filed any pending proceeding (nor has the
Company lodged a complaint with any governmental or quasi-governmental
authority) against Employee, nor has the Company agreed to do any of the
foregoing, (ii) the Company has not assigned, transferred, sold, encumbered,
pledged, hypothecated, mortgaged, distributed, or otherwise disposed of or
conveyed to any third party any right or Company Claim against Employee which
has been released in this Separation Agreement, and (iii) the Company has not
directly or indirectly assisted any third party in filing, causing or assisting
to be filed, any Company Claim against Employee. Except as may otherwise be
required by law, the Company covenants and agrees that the Company shall not
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by itself or any third party of a proceeding or
Company Claim against Employee based upon or relating to any Company Claim
released by the Company in this Separation Agreement.

5. Covenant Waiver; Payments; Stock Options. As good consideration for
Employee’s execution, delivery and non-revocation of this Separation Agreement
and the Reaffirmation (as defined below):

(A) Effective as of the 8th day following Employee’s execution and delivery of
the Reaffirmation, the Company shall be deemed to have waived Employee’s
obligations pursuant to clause (ii) of Section 12(a) of the Employment Agreement
(the “Covenant Waiver”). For purposes of clarification, it is understood and
agreed that clause (i) of Section 12(a) of the Employment Agreement (i.e.,
covenant against employment, solicitation or retention of employees or
consultants) shall remain in full force and effect and, for purposes of clause
(i) of Section 12(a) of the Employment Agreement, the “Post-employment Period”
shall mean the one (1) year period immediately following the Separation Date;

(B) In the event that Employee has not been employed by a new employer or
otherwise engaged (on a full-time basis) to perform services as of January 1,
2009 and provided that the Separation Date occurred on December 31, 2008 (i.e.,
Employee did not resign prior to December 31, 2008), the Bank shall continue to
pay to Employee (in accordance with the Bank’s customary payroll practices and
procedures) his bi-weekly base salary at the rate of $7,692.31 (less applicable
withholdings and customary payroll deductions, excluding 401(k) contributions)
for the period beginning on January 1, 2009 and ending on the earlier of:
(i) February 27, 2009; or (ii) the date on which Employee commences employment
with a new employer or is otherwise engaged (on a full-time basis) to perform
services. Employee acknowledges and agrees that he is obligated to inform the
Company if he becomes employed by a new employer or is otherwise engaged (on a
full-time basis) to perform services on or before February 27, 2009. It is
understood and agreed that the bi-weekly salary continuation payments
contemplated by this Section 5 shall not commence prior to the date that the
Reaffirmation becomes effective; and

(C) Each of the options to purchase the common stock of the Holding Company
granted to Employee that are fully vested as of the Separation Date shall remain
outstanding following the Separation Date, subject to and in accordance with the
existing terms and

 

-5-



--------------------------------------------------------------------------------

conditions applicable to such options; provided, however, that, subject to
Employee’s execution, delivery and non-revocation of this Agreement and the
Reaffirmation, the Holding Company shall take such action and obtain such
approvals as are necessary in order to amend each vested option (the “Option
Amendment”) such that each vested option shall remain outstanding and
exercisable until the earlier of (i) 90 days following the Separation Date,
(ii) the original expiration date of the option (as set forth in the applicable
option agreement), or (iii) the date on which Employee breaches his obligations
under this Separation Agreement. For purposes of clarification, it is understood
and agreed that any options to purchase the common stock of the Holding Company
granted to Employee that are not fully vested as of the Separation Date shall
automatically terminate on the Separation Date and Employee shall have no
further rights with respect to such unvested options.

As material conditions to Employee’s receipt of the Covenant Waiver, the
payments and the Option Amendment set forth in this Section 5, Employee shall:
(i) execute and deliver to the Company the Reaffirmation (the “Reaffirmation”)
annexed hereto on, or within five (5) days following (but not before), the
Separation Date; (ii) not revoke the Reaffirmation, (iii) satisfactorily perform
his duties to the Company (as described in Section 2 above) during the
Transition Period; and (iv) comply with Employee’s obligations under Sections 11
and 12 of the Employment Agreement and the Company’s policies and procedures
through the Separation Date.

Employee acknowledges that Employee is not otherwise entitled to receive the
Covenant Waiver, the payments or the Option Amendment set forth above and
acknowledges that nothing in this Separation Agreement shall be deemed to be an
admission of liability on the part of any of the Released Parties. Employee
agrees that Employee will not seek anything further from any of the Released
Parties.

6. Vacation. Any vacation time that Employee has accrued, but not used, on the
Separation Date will be paid by the Bank to Employee (less applicable
withholding and other customary payroll deductions) on the next regular pay date
following the Separation Date. The Bank acknowledges and agrees that Employee
will be deemed to have accrued, but not used, four (4) weeks of vacation time as
of the Separation Date.

7. Vehicle. The Company agrees that, in exchange for the Purchase Price (as
defined below), Employee may purchase the Vehicle (free and clear of all liens
and encumbrances) from the Company on (or within 5 days following) the
Separation Date. The “Purchase Price” of the Vehicle will be the NADA (National
Automobile Dealer’s Association) value of the Vehicle as of the Separation Date.
As a condition to Company’s obligation to sell the Vehicle to Employee, Employee
must provide the Company with written notice at least ten (10) days prior to the
Separation Date of his intention to purchase the Vehicle. Upon receipt of the
Purchase Price from Employee, the Company will execute all such documents
necessary to document the transfer of title to the Vehicle to Employee.

 

-6-



--------------------------------------------------------------------------------

8. Who is Bound. The Company and Employee are bound by this Separation
Agreement. Anyone who succeeds to Employee’s rights and responsibilities, such
as the executors of Employee’s estate, is bound and anyone who succeeds to the
Company’s rights and responsibilities, such as its successors and assigns, is
also bound.

9. Cooperation With Investigations/Litigation. Employee agrees, upon the
Company’s request, to reasonably cooperate in any Company investigations and/or
litigation regarding events that occurred during Employee’s tenure with the
Company. The Bank will reimburse Employee for reasonable out-of-pocket expenses
Employee incurs in extending such cooperation, so long as Employee provides
advance written notice of Employee’s request for reimbursement. Further, in the
event that Employee can demonstrate (in advance of providing such cooperation)
that he will suffer a loss of income as a result of extending such cooperation,
the Bank will compensate employee for his time in connection with extending such
cooperation at an hourly rate of $96.15.

10. Non Disparagement; Confidentiality and Non-Solicitation.

(A) Employee agrees not to make any defamatory or derogatory statements
concerning any of the Released Parties. Provided inquiries are directed to the
Company’s Human Resources Department, the Company shall disclose to prospective
employers information limited to Employee’s dates of employment and last
position held by Employee. The Company will instruct its Boards of Directors and
the “Named Officers” of the Holding Company that are identified in the Holding
Company’s most recent proxy statement to refrain from making defamatory or
derogatory statements concerning Employee. Notwithstanding the foregoing,
nothing in this Section 10(A) shall preclude or prohibit Employee, the Company’s
Boards of Directors (or any individual member thereof) or any “Named Officer” of
the Holding Company from testifying truthfully in any judicial or administrative
proceeding, or from making factually accurate statements in legal or public
filings.

(B) Employee confirms and agrees that Employee’s obligations pursuant to
Sections 11 and 12 of the Employment Agreement shall survive the termination of
the Employment Agreement and remain in full force and effect (except as
specifically set forth in, and subject to the provisions of, Section 5(A) above)
and no other provision of the Employment Agreement shall survive the termination
of the Employment Agreement. Employee also agrees that the terms of this
Separation Agreement shall be kept confidential. Employee shall not reveal the
amounts paid to Employee or the other terms of this Separation Agreement to
anyone, except to Employee’s immediate family, legal and financial advisors and
then only after securing the agreement of such individual to maintain the
confidentiality of this Separation Agreement, or in response to a subpoena or
other legal process, after reasonable notice has been provided to the Company
sufficient to enable the Company to contest the disclosure.

11. Remedies. If Employee breaches any term or condition of this Separation
Agreement or the surviving provisions of the Employment Agreement, or any
representation made by Employee in this Separation Agreement was false when
made, it shall constitute a material breach of this Separation Agreement and, in
addition to and not instead of the Released Parties’ other remedies hereunder,
under the surviving provisions of the Employment Agreement or otherwise at law
or in equity, Employee shall be required to immediately, upon written notice
from the Company, return the payments paid by the Bank under Section 5(B) of
this Separation

 

-7-



--------------------------------------------------------------------------------

Agreement. Further, in the event of a material breach of this Agreement by
Employee, the Covenant Waiver shall be rescinded and of no further force and
effect and, accordingly, Employee’s obligations pursuant to clause (ii) of
Section 12(a) of the Employment Agreement shall be reinstated to its full force
and effect, as set forth in the Employment Agreement. Employee agrees that if
Employee is required to return the payments and/or the Covenant Waiver shall be
rescinded, this Separation Agreement shall continue to be binding on Employee
and the Released Parties shall be entitled to enforce the provisions of this
Separation Agreement as if the payments had not been repaid to the Bank and/or
the Covenant Waiver had not been rescinded and the Bank shall have no further
payment obligations to Employee under Section 5(B) of this Separation Agreement.
In the event of any action, litigation or proceeding arising out of the
interpretation or enforcement of this Separation Agreement or the surviving
provisions of the Employment Agreement (including, without limitation, any
purported breach of this Separation Agreement or the surviving provisions of the
Employment Agreement), the prevailing party (as determined by a court of
competent jurisdiction) shall be entitled to reimbursement of its reasonable
legal fees and costs. Notwithstanding the foregoing, it is understood and agreed
that the Covenant Waiver shall not automatically be rescinded and Employee shall
have no automatic repayment obligations or obligation to pay the Released
Parties’ attorneys’ fees and other costs associated with enforcing the terms of
this Separation Agreement if Employee were to challenge the ADEA waiver only.

12. Company Property. Except with respect to the Vehicle, the Company blackberry
previously issued to Employee and any other Company property or documents
specifically identified in writing by Robert Vandenbergh, Senior Executive Vice
President (collectively, the “Excluded Property”), Employee represents and
warrants that (except with respect to the Company’s laptop computer which was
returned on or before September 26, 2008) on or before September 12, 2008
Employee returned to the Bank all of the Holding Company’s, the Bank’s and their
respective affiliates’ property in Employee’s possession, custody and/or
control, including, but not limited to, all equipment, computers, pass codes,
keys, swipe cards, credit cards, documents or other materials, in whatever form
or format, that Employee received, prepared, or helped prepare and that Employee
has not retained any copies, duplicates, reproductions, computer disks, or
excerpts thereof of the Holding Company’s, the Bank’s or their respective
affiliates’ documents. Employee agrees to return to the Bank all of the Excluded
Property (exclusive of the Vehicle if Employee elects to purchase the same in
accordance with Section 7 above) on the Separation Date (or, except with respect
to the Vehicle and the blackberry, sooner, if requested by Robert Vandenbergh,
Senior Executive Vice President) and Employee agrees that Employee will not
retain any copies, duplicates, reproductions, computer disks, or excerpts of the
Excluded Property. Subject to Employee’s immediate return of the Company-owned
blackberry on the Separation Date, the Company will permit Employee to transfer
the Company-owned blackberry telephone number to his own device and will provide
reasonable non-monetary assistance to Employee to facilitate such transfer;
provided, however, Employee understands that the ability to transfer such
telephone number will be subject to any limitations or other terms and
conditions set forth in the Company’s contract with Verizon and/or such other
terms and conditions that may be imposed by Verizon and that Employee will be
solely responsible for any costs and/or fees associated with such transfer.

 

-8-



--------------------------------------------------------------------------------

13. Construction of Agreement. In the event that one or more of the provisions
contained in this Separation Agreement or the surviving provisions of the
Employment Agreement shall for any reason be held unenforceable in any respect
under the law of any state of the United States or the United States, such
unenforceability shall not affect any other provision of this Separation
Agreement or the surviving provisions of the Employment Agreement, but this
Separation Agreement and the surviving provisions of the Employment Agreement
shall then be construed as if such unenforceable provision or provisions had
never been contained herein or therein. If it is ever held that any restriction
hereunder or under the surviving provisions of the Employment Agreement is too
broad to permit enforcement of such restriction to its fullest extent, such
restriction shall be enforced to the maximum extent permitted by applicable law.
This Separation Agreement, the surviving provisions of the Employment Agreement
and any and all matters arising directly or indirectly herefrom or therefrom
shall be governed under the laws of the State of New Jersey without reference to
choice of law rules. The Holding Company, the Bank and Employee consent to the
sole jurisdiction of the federal and state courts of New Jersey. THE HOLDING
COMPANY, THE BANK AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY
JURY IN ANY ACTION CONCERNING THIS SEPARATION AGREEMENT, THE SURVIVING
PROVISIONS OF THE EMPLOYMENT AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY
OR INDIRECTLY HEREFROM OR THEREFROM, AND REPRESENT THAT THEY HAVE CONSULTED WITH
COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY
WITH RESPECT TO THIS WAIVER.

14. Acknowledgments. Company and Employee acknowledge and agree that:

(A) By entering in this Separation Agreement, Employee does not waive any rights
or Claims that may arise after the date that Employee executes and delivers this
Separation Agreement to the Company;

(B) This Separation Agreement shall not affect the rights and responsibilities
of the Equal Employment Opportunity Commission (the “EEOC”) to enforce the ADEA
and other laws, and further acknowledge and agree that this Separation Agreement
shall not be used to justify interfering with Employee’s protected right to file
a charge or participate in an investigation or proceeding conducted by the EEOC.
Accordingly, nothing in this Separation Agreement shall preclude Employee from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the Equal Employment Opportunity Commission,
but Employee hereby waives any and all rights to recover under, or by virtue of,
any such investigation, hearing or proceeding;

(C) Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Employee’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement; and

(D) Nothing in this Separation Agreement shall preclude Employee from exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, (ii) the
Bank’s 401(k) plan, or (iii) the Holding Corporation’s Amended and Restated 2000
Equity Compensation Program (as amended and restated by the Board of Directors
through March 15, 2008).

 

-9-



--------------------------------------------------------------------------------

15. Opportunity For Review.

(A) Employee represents and warrants that Employee (i) has had sufficient
opportunity to consider this Separation Agreement, (ii) has read this Separation
Agreement, (iii) understands all the terms and conditions hereof, (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Employee,
(v) has entered into this Separation Agreement of Employee’s own free will and
volition, (vi) has duly executed and delivered this Separation Agreement,
(vii) understands that Employee is responsible for Employee’s own attorneys’
fees and costs, (viii) has had the opportunity to review this Separation
Agreement with counsel of his choice or has chosen voluntarily not to do so,
(ix) understands that Employee has been given twenty-one (21) days to review
this Separation Agreement before signing this Separation Agreement and
understands that he is free to use as much or as little of the 21-day period as
he wishes or considers necessary before deciding to sign this Separation
Agreement, (x) understands that if Employee does not sign and return this
Separation Agreement to Company (Attn: Robert Vandenbergh, Senior Executive Vice
President) on or before September 26, 2008, the Company shall have no obligation
to enter into this Separation Agreement, Employee shall not be entitled to
receive the Covenant Waiver, payments and Option Amendment provided for under
Section 5 of this Separation Agreement, and the Separation Date shall be
unaltered; and (xi) understands that this Separation Agreement is valid,
binding, and enforceable against the parties hereto in accordance with its
terms.

(B) This Separation Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to the Company (Attn: Robert Vandenbergh,
Senior Executive Vice President) by Employee. The parties hereto understand and
agree that Employee may revoke this Separation Agreement after having executed
and delivered it to the Company (Attn: Robert Vandenbergh, Senior Executive Vice
President), in writing, provided such writing is received by Company at the
address listed in this Separation Agreement above no later than 11:59 p.m. on
the seventh (7th) day after Employee’s execution and delivery of this Separation
Agreement to the Company. If Employee revokes this Separation Agreement, it
shall not be effective or enforceable, Employee shall not be entitled to receive
the Covenant Waiver, the payments or the Option Amendment provided for under
Section 5 of this Separation Agreement, and the Separation Date shall be
unaltered.

 

-10-



--------------------------------------------------------------------------------

Agreed to and accepted on this 25 day of September, 2008.

 

Witness:     EMPLOYEE:

/s/ Lauren K. Schachtel

   

/s/ Steven Schachtel

    Steven Schachtel

Agreed to and accepted on this 29 day of September, 2008.

 

COMPANY: LAKELAND BANCORP, INC. BY:  

/s/ Robert Vandenbergh

 

Robert Vandenbergh

Senior Executive Vice President

BANK: LAKELAND BANK BY:  

/s/ Robert Vandenbergh

 

Robert Vandenbergh

Senior Executive Vice President

 

-11-



--------------------------------------------------------------------------------

This Reaffirmation must be executed and returned to the Company (Attn: Robert

Vandenbergh, Senior Executive Vice President) on, or within five (5) days
following

(but not before), the Separation Date

REAFFIRMATION OF SEPARATION AND GENERAL RELEASE AGREEMENT

1. Capitalized terms used but not defined in this Reaffirmation of Separation
and General Release Agreement (“Reaffirmation”) shall have the meaning set forth
in the Separation and General Release Agreement (the “Separation Agreement”)
among Steven Schachtel, Lakeland Bancorp, Inc. and Lakeland Bank, a copy of
which is attached hereto.

2. Employee hereby affirms the validity of the general release of the Released
Parties set forth in Section 3(A) of the Separation Agreement and all other
provisions of the Separation Agreement. Employee also affirms that Employee is
not in default of any provision of the Separation Agreement. Employee
acknowledges that the Separation Agreement is complete, true, accurate, valid
and in full force and effect as of the date below.

3 Company hereby affirms the validity of the general release of Employee set
forth in Section 3(B) of the Separation Agreement and all other provisions of
the Separation Agreement. Company also affirms that Company is not in default of
any provision of the Separation Agreement. Company acknowledges that the
Separation Agreement is complete, true, accurate, valid and in full force and
effect as of the date below.

3. In consideration of the Covenant Waiver, the payments set forth in
Section 5(B) of the Separation Agreement and the Option Amendment, Employee
hereby unconditionally and irrevocably releases, waives, discharges and gives
up, to the full extent permitted by law, any and all Claims (as defined below)
that Employee may have against any of the Released Parties, arising on or prior
to the date of Employee’s execution and delivery of this Reaffirmation to the
Company. “Claims” shall have the meaning set forth in the Separation Agreement.
This Section 3 releases all Claims including those of which Employee is not
aware and those not mentioned in the Separation Agreement or this Reaffirmation.
Employee specifically releases any and all Claims arising out the Employment
Agreement or the termination thereof or Employee’s employment with Company or
separation therefrom. Employee expressly acknowledges and agrees that, by
entering into this Reaffirmation, Employee is releasing and waiving any and all
Claims, including, without limitation, Claims that Employee may have arising
under the Age Discrimination in Employment Act (“ADEA”), which have arisen on or
before the date of Employee’s execution and delivery of this Reaffirmation to
the Company.

4. The Company and Employee acknowledge and agree that:

(A) By entering in the Separation Agreement and this Reaffirmation, Employee
does not waive any rights or Claims that may arise after the date that Employee
executes and deliver this Reaffirmation to the Company;

(B) Neither the Separation Agreement nor this Reaffirmation shall affect the
rights and responsibilities of the Equal Employment Opportunity Commission (the
“EEOC”) to enforce the ADEA and other laws, and further acknowledge and agree
that

 

1



--------------------------------------------------------------------------------

neither the Separation Agreement nor this Reaffirmation shall be used to justify
interfering with Employee’s protected right to file a charge or participate in
an investigation or proceeding conducted by the EEOC. Accordingly, nothing in
the Separation Agreement or this Reaffirmation shall preclude Employee from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the Equal Employment Opportunity Commission,
but Employee hereby waives any and all rights to recover under, or by virtue of,
any such investigation, hearing or proceeding;

(C) Notwithstanding anything set forth in the Separation Agreement or this
Reaffirmation to the contrary, nothing in the Separation Agreement or this
Reaffirmation shall affect or be used to interfere with Employee’s protected
right to test in any court, under the Older Workers’ Benefit Protection Act, or
like statute or regulation, the validity of the waiver of rights under ADEA set
forth in the Separation Agreement or this Reaffirmation; and

(D) Nothing in the Separation Agreement or this Reaffirmation shall preclude
Employee from exercising Employee’s rights, if any (i) under Section 601-608 of
the Employee Retirement Income Security Act of 1974, as amended, popularly known
as COBRA, or (ii) the Bank’s 401(k) plan.

5. (A) Employee represents and warrants that he (i) has had sufficient
opportunity to consider this Reaffirmation, (ii) has read this Reaffirmation,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for him, (v) has entered
into this Reaffirmation Agreement of his own free will and volition, (vi) has
duly executed and delivered this Reaffirmation, (vii) understands that he is
responsible for Employee’s own attorney’s fees and costs, (viii) has had the
opportunity to review this Reaffirmation with counsel of his choice or has
chosen voluntarily not to do so, (ix) understands that he has been given more
than twenty-one days to review this Reaffirmation before signing it and
understands that if Employee does not sign and return this Reaffirmation to the
Company (Attn: Robert Vandenbergh, Senior Executive Vice President) on, or
within five (5) days following (but not before), the Separation Date, Employee
shall not be entitled to the Covenant Waiver, the payments or the Option
Amendment provided for under Section 5 of the Separation Agreement and the
Separation Date shall be unaltered, and (x) this Reaffirmation is valid, binding
and enforceable against Employee in accordance with its terms.

(B) This Reaffirmation shall be effective and enforceable on the eighth
(8th) day after its execution and delivery by Employee to the Company (Attn:
Robert Vandenbergh, Senior Executive Vice President). Employee may revoke this
Reaffirmation after having executed and delivered it to the company by so
advising the Company (Attn: Robert Vandenbergh, Senior Executive Vice President)
in writing no later than 11:59 p.m. on the seventh (7th) day after Employee’s
execution and delivery of this Reaffirmation to the Company. If Employee revokes
this Reaffirmation, it shall not be effective or enforceable, the Separation
Date shall be unaltered, and Employee shall not be entitled to receive the
Covenant Waiver, the payments or the Option Amendment provided for under
Section 5 of the Separation Agreement.

 

2



--------------------------------------------------------------------------------

Agreed to and accepted by, on this      day of             , 2008.

 

Witness:     EMPLOYEE:

 

   

 

    Steven Schachtel

Agreed to and accepted on this      day of             , 2008.

 

COMPANY: LAKELAND BANCORP, INC BY:  

 

    BANK: LAKELAND BANK BY:  

 

   

 

3